Case 1:20-cr-00270-GLR Document 1 Filed 08/25/20 Page 1 of 10




                                                 GLR 20-cr-0270
Case 1:20-cr-00270-GLR Document 1 Filed 08/25/20 Page 2 of 10
Case 1:20-cr-00270-GLR Document 1 Filed 08/25/20 Page 3 of 10
Case 1:20-cr-00270-GLR Document 1 Filed 08/25/20 Page 4 of 10
Case 1:20-cr-00270-GLR Document 1 Filed 08/25/20 Page 5 of 10
Case 1:20-cr-00270-GLR Document 1 Filed 08/25/20 Page 6 of 10
Case 1:20-cr-00270-GLR Document 1 Filed 08/25/20 Page 7 of 10
Case 1:20-cr-00270-GLR Document 1 Filed 08/25/20 Page 8 of 10
Case 1:20-cr-00270-GLR Document 1 Filed 08/25/20 Page 9 of 10
Case 1:20-cr-00270-GLR Document 1 Filed 08/25/20 Page 10 of 10
